OPINION OF THE COURT
M. DANIEL FUTCH, JR., Circuit Judge.
THIS CAUSE having come before this Court upon the State’s appeal of the trial court’s orders dismissing both counts of the Infor*20mation, this Court having received appellate briefs and being fully advised in the premises, finds that:
The trial court reversibly erred in dismissing Count I of the Information where the Appellee failed to establish that the police acted in bad faith in not preserving the video/audio tape taken of the Appellee. Arizona v Youngblood, 109 S.Ct. 333 (1988). Furthermore, the trial court abused its discretion in dismissing Count II of the Information where the Defendant was not prejudiced by any delay occasioned by the State’s witnesses being late for court. State v Hamilton, 387 So.2d 555 (Fla. 2d DCA 1980).
Accordingly, for the foregoing reasons, it is hereby,
ORDERED AND ADJUDGED that the trial court’s orders dismissing Counts I and II of the Information is REVERSED. This cause is hereby remanded for further proceedings consistent with this opinion.
DONE AND ORDERED in Chambers, at the Broward County Courthouse, 201 Southeast Sixth Street, Fort Lauderdale, Broward County, Florida, 33301, this 10th day of July, 1990.